                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

JAWANA KESHUN JACKSON,

              Petitioner,

v.                                                        Case No. 18-cv-3137 (JNE/ECW)
                                                          ORDER
WARDEN NANETTE BARNES,

              Respondent.

       In a Report and Recommendation (“R&R”) dated January 14, 2019, the Honorable

Elizabeth Cowan Wright, United States Magistrate Judge, recommended that the Court

transfer this matter to the Eleventh Circuit Court of Appeals to determine whether

Petitioner Jackson is entitled to a certificate of authorization to file a successive motion

pursuant to 28 U.S.C. § 2255. ECF No. 5. No party filed objections. The Court

conducted a de novo review of the record. See 28 U.S.C. § 636(b)(1); D. Minn. LR 72.2.

       For the following reasons, the Court adopts in part and rejects in part the R&R.

First, the Magistrate Judge properly concluded that the Court lacks jurisdiction to review

Jackson’s habeas claim under 28 U.S.C. § 2241. See 28 U.S.C. § 2255(e). Second, the

Court also agrees that § 2255 provides the exclusive remedy by which Jackson may raise

her claim. Third, as the Magistrate Judge reiterated, Jackson may file a successive

motion under § 2255 in the district of conviction only after obtaining authorization to do

so from the appropriate United States Court of Appeals. 28 U.S.C. § 2255(h).

       The Court, however, disagrees that it is “in the interest of justice” to transfer this

matter to the Eleventh Circuit Court of Appeals pursuant to 28 U.S.C. § 1631. It is true


                                              1
that § 2255(e) requires a prisoner to collaterally challenge her sentence within strict time

limits. But after reviewing Jackson’s claim, the Court concludes that dismissal will not

preclude Jackson from seeking authorization from the Eleventh Circuit on her own.

Accordingly, it is not in the interest of justice to transfer this matter. Therefore, IT IS

ORDERED THAT:

   1.      The matter be DISMISSED WITHOUT PREJUDICE.


LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: February 21, 2019
                                                                     s/ Joan N. Ericksen
                                                                 JOAN N. ERICKSEN
                                                                 United States District Judge




                                               2
